77 S.E.2d 627 (1953)
238 N.C. 260
STATE
v.
BROWN.
No. 78.
Supreme Court of North Carolina.
September 23, 1953.
Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., Gerald F. White, Member of Staff, Raleigh, for the State.
W. O. Rosser, Whitakers, for defendant appellant.
PER CURIAM.
The only assignment of error presented by defendant for decision on this appeal is based upon exceptions to rulings of the trial court in denying her motions, aptly made, for judgment as of nonsuit. As to this, it is sufficient to say that the evidence offered by the State is enough to take the case to the jury on the question of constructive possession by defendant of nontax-paid whiskey, and to support the verdict returned by the jury.
Possession of nontax-paid whiskey in any quantity anywhere in the State is unlawful. G.S. § 18-48. State v. Barnhardt, 230 N.C. 223, 52 S.E.2d 904; also State v. Parker, 234 N.C. 236, 66 S.E.2d *628 907. And possession within the meaning of the statute, may be either actual or constructive. See State v. Webb, 233 N.C. 382, 64 S.E.2d 268, and cases cited; also State v. Parker, supra, and cases cited.
Hence in the judgment from which this appeal is taken, there is found
No error.